Citation Nr: 0300107	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  97-31 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.
.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the New York, 
New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied special monthly 
pension.

This claim was previously before the Board and was the 
subject of a September 1999 remand that sought to develop 
the evidence.  That action has been completed and this 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The veteran does not have a single disability ratable 
at 100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.

4.  The evidence does not show that the veteran is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; is a patient in a 
nursing home; is bedridden; or that he is unable to care 
for his daily personal needs without assistance from 
others, or is unable to protect himself from the hazards 
and dangers of daily living..


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound and by reason of being in need 
of aid and attendance are not met.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§ 3.102, 3.351, 3.352, 4.97 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statement of the case, the 
Board remand, and the rating decisions issued regarding 
the claim.  The appellant has also been informed of the 
pertinent provisions of the VCAA by means of a September 
2002 supplemental statement of the case and a February 
2002 letter.  In that February 2002 letter, the RO also 
informed the appellant of the evidence needed to 
substantiate the claim and of what evidence the appellant 
was responsible for obtaining.  The Board finds that VA 
has met its obligations to notify the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and 
development of the claim have been satisfied.  VA has 
obtained all evidence that the appellant has indicated is 
pertinent to the claim and has satisfied the duty to 
assist.  See 38 U.S.C.A. § 5103A.  In addition, the 
veteran indicated in an April 2002 letter, that he had no 
further medical evidence to submit.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The regulations as they apply to this 
case were not meant to confer any rights in addition to 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The veteran is currently in receipt of improved pension 
pursuant to 38 C.F.R. § 3.3(a)(3).  The veteran has 
requested that he be paid special monthly pension by 
reason of being housebound or by reason of the need for 
aid and attendance.

I.  Aid and Attendance.

For improved pension purposes, a veteran will be 
considered in need of regular aid and attendance if he:  
(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) Is a patient in a nursing home because of 
mental or physical incapacity; or (3) Establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  The evidence also does 
not show that the veteran is a patient in a nursing home.  
Therefore, the Board will consider whether a factual need 
for aid and attendance is establishes pursuant to 
38 C.F.R. § 3.352(a).

The following will be accorded consideration in 
determining the need for regular aid and attendance:  
inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to his daily 
environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The 
fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance 
from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least 
one of the enumerated factors of 38 C.F.R. § 3.352(a) be 
present.  Turco v. Brown, 9 Vet. App. 222 (1996)

A March 2002 VA examination shows that the veteran stated 
that he was able to walk only a block without wheezing and 
shortness of breath.  The veteran was taking low dose 
inhaled corticosteroids daily and episodic high dose 
steroids as indicated, approximately eight to ten times 
per year.  The examiner stated that the veteran was able 
to get out fairly well in good weather.  He tended to stay 
indoors in the bad weather because of his asthma problems 
that were worse in bad weather.  He could drive his car 
and took his wife to get groceries when necessary even 
during the winter, but stayed in the car.  

His wife accompanied him to the examination, but the 
veteran drove.  He was unable to do any chores around the 
house, but could attend to the wants of nature and could 
feed himself and dress "without particular problems."  He 
did have some difficulty in dressing and undressing 
because of some right hip pain.  His wife did the chores 
around the house.  The pulmonary function test showed that 
FEV-1 was 73.7 percent of predicted.  FEV-1/FVC was 60 
percent.

The veteran's daughter, a family nurse practitioner, 
stated that she was not his medical provider, but that she 
did see him twice a week and provide medical assessment 
and advice on a frequent basis.  She stated that a review 
of his medical office visits was not a good indicator of 
the frequency of his exacerbations because he had become 
quite proficient at monitoring and managing his symptoms 
with the aid of his peak flow meter, nebulizer, and 
Prednisone tapers as needed during asthmatic flares.  

She stated that her father had not been able to medically 
manage his condition to the point where he did not feel as 
if he had asthma symptoms no a regular basis despite many 
years of medication changes and adjustments.  He was 
constantly assessing his condition and making adjustments 
to his medications and environment to optimize the way he 
was feeling.  His asthma, sinus, and allergy conditions 
dictated what he was able to do and where he was able to 
go on any given day.

The veteran's spouse listed the situations, places, and 
foods that the veteran had to avoid and stated that this 
limited her travel opportunities and that she had to give 
up her employment because she would return smelling of 
smoke.

The recent examination shows that the veteran is not 
blind.  His external eyes and field of vision were normal.  
He is not bedridden inasmuch as he is able to drive and is 
able to "get out fairly well."  The examiner found that he 
is able to attend to the wants of nature, feed and dress 
himself, and does not use a prosthetic or orthopedic 
device.  He does not contend, nor does the evidence show 
that he has difficulty protecting himself from the hazards 
of his environment.

While the statements of the veteran, his wife and daughter 
support a conclusion that he has a significant disability; 
they do not report the presence of any of the factors 
listed in 38 C.F.R. § 3.352(a).  The examination report 
fails to show any of these factors, and there is no other 
evidence of those factors.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
in need of aid and attendance are not met.  The 
preponderance of the evidence is against the veteran's 
claim and that claim is denied.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.102, 3.351, 3.352.

II.  Housebound.

The rate of pension payable to a veteran who is entitled 
to pension under 38 U.S.C.A. § 1521 and who is not in need 
of regular aid and attendance shall be as prescribed in 
38 U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter) the veteran:  (1) Has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated 
as 100 percent disabling and involving different 
anatomical segments or bodily systems, or (2) Is 
"permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

The provisions of 38 C.F.R. § 3.351(d) provide that the 
veteran must have a single disability ratable as 100 
percent disabling pursuant to the Schedule for Rating 
Disabilities.  The veteran's primary disability is asthma.  
The criteria for rating asthma provide that a 100 percent 
rating is assigned where the evidence shows FEV-1 of less 
than 40-percent of the predicted value, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requiring the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  A 60 
percent rating for asthma is assigned where the evidence 
shows FEV-1 of 40 percent to 55 percent of the predicted 
value, or; FEV-1/FVC of 40 percent to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602.

The March 2002 VA examination found that the veteran used 
low dose inhaled corticosteroids on a daily basis and 
episodic short term high dose steroids as indicated, 
approximately eight to ten times per year.  This finding 
would qualify the veteran for a rating of 60 percent as 
the evidence shows intermittent (at least three per year) 
courses of systemic corticosteroids.

However, the evidence shows that the veteran's FEV-1 at 
the March 2002 VA examination was 73.7 percent of the 
predicted value.  His FEV-1/FVC was 60 percent.  These 
results do not qualify the veteran for a 100 percent 
rating which requires less than 40 percent in both values.  
In addition, the March 2002 VA examination found that the 
veteran did not use daily high dose corticosteroids or 
immuno-suppressive medications.  The veteran used high 
dose steroids on an as needed bases, approximately eight 
to ten times per year.  In addition, the evidence does not 
show more than one attack per week with episodes of 
respiratory failure.  Therefore, the Board finds that the 
veteran does not qualify for a rating of 100 percent for 
his asthma.

The criteria for a housebound rating require that the 
veteran have a disability ratable as 100 percent disabling 
pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. § 3.351(d).  The veteran's main disability is 
asthma, evaluated as 60 percent disabling.  The recent 
examination shows that he also has mild degenerative 
arthritis of the hands, mild benign prostatic hypertrophy, 
and allergic rhinitis.  It has not been contended, nor is 
there evidence, that these disabilities are 100 percent 
disabling.

As the veteran does not have a disability ratable as 100 
percent disabling, he cannot qualify for special monthly 
pension by reason of being housebound.

The March 2002 VA examination report shows that the 
veteran drove himself and his spouse to that examination 
and that he drove her to the store on occasion.  
Therefore, the Board finds that the evidence does not show 
that the veteran is substantially confined to his dwelling 
and the immediate premises and he is able to leave the 
dwelling and immediate premises when weather and other 
conditions are favorable or when the need arises.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
housebound are not met.  The preponderance of the evidence 
is against the veteran's claim and that claim is denied.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352, 
4.97.


ORDER

Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or on 
account of being housebound is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

